Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Invention II, subgroup C in the reply filed on 21 June 2022 is acknowledged.  The traversal is on the ground(s) that “a search of the non-elected claims would not rise to the level of a serious burden upon the Office” (quote taken from page 8 of the Remarks dated 21 June 2022).  This is not found persuasive because the argument amounts to a mere allegation that there is no burden. The Requirement for Restriction mailed 19 April 2022 sets forth the basis for the determination that there is in fact a serious burden, and the Applicant’s arguments do not dispute any of the rationales in the Requirement for Restriction. Indeed, the Requirement for Restriction mailed 19 April 2022 sets forth particular aspects of the search burden. This search burden includes different search strategies for Inventions I and II, including Invention I requiring searches related to a worm wheel and a worm that are not required by Invention II (these searches include both keyword searches and searches in transmission areas that are not required to be searched by Invention I), and Invention II requiring searches related to a sinusoidal current not required by Invention I (these searches include both keyword searches and searches in motor control areas that are not required to be searched for Invention I). Still further, there is a further examination burden because art Applicable to one invention is not necessarily applicable to the other. Indeed, consider the rejections set forth below – the cited art does not appear to render claim 1 obvious. This is evidence of further examination burden because art applicable to one invention is not necessarily applicable to the other. In summary, the Applicant has not actually disputed any aspect of the search burden as set forth in the Requirement for Restriction, nor does the Applicant assert that there is no examination burden.  Thus, the requirement is still deemed proper and is therefore made FINAL. 
Additionally, the examiner notes that claim 8 has an incorrect status identifier – the claim should include a ‘Withdrawn’ status identifier (see the Applicant’s acknowledgement at page 8 of the Remarks dated 21 June 2022 that the elects inventive grouping does not encompass claim 8).
Drawings
The drawings are objected to because all claimed structures are not indicated with reference characters in the drawings. For example, the ‘drive circuit’ as recited in claims 10 and 17 is not indicated with a reference character in the drawings. As another example, the ‘feedback circuit’ of claim 18 is not indicated with a reference character in the drawings. These are merely two examples and are not provided as an exhaustive list. All features recited in the claims should be identified with reference characters in the drawings. See MPEP 608.01(o).
The drawings are objected to because the structure(s) indicated by various lead lines are unclear. For example, in Fig. 1, the structures indicated by the lead lines for reference characters “4” and “6” cannot be determined with certainty. As another example, in each of Figs. 2 and 3, the structure indicated by the lead line for reference character “7” cannot be determined with certainty.
The drawings are objected to because much of the text in Figs. 4, 5, and 7 is not legible – text in the figures is small and blurry and cannot be read with adequate clarity. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s): the motor “comprising a stator and a rotor” as required by claims 10 and 17 (while a motor is shown, the stator and rotor of the motor are not indicated in any of the figures, so as best as the examiner can determine, these features are not shown in the drawings). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
The claims include unnecessary commas. For example, in claim 10 at line 1, the recitation, “A circular saw, comprising” should not include a comma. As a second example, in claim 10 at line 2, the recitation, “a brushless motor, comprising a stator and a rotor;” should not include a comma. There are additional instances of unnecessary commas throughout the claims, and the Applicant should remove each unnecessary comma. Alternatively, if the Applicant would like to keep the commas, the examiner suggests instead reciting recitations in the form of – A circular saw, the circular saw comprising –. 
Claim 10 at the final paragraph recites, “the signal process unit”. This recitation should read – the signal processing unit –.
Claim 12 requires a period at the end of the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a switching device” as recited in claim 13 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “switching” and “configured to generate a switching signal”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., being “connected between the drive circuit and the power supply” describes a location, but not a structure, of the device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Additionally, the recitation of “a transmission device” in claims 10 and 17 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, even though the recitation includes “device”, which is a generic placeholder for “means”, because a ‘transmission’ is a structural recitation. That is, “a transmission device” is interpreted as requiring a transmission, and a transmission is a structure that is able to perform the function of connecting the motor shaft to the saw blade shaft as required by claim 10 and is able to perform the function of driving a saw blade as required by claim 17.
	Further, the recitation of “a control unit” in claims 10 and 17 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, even though the recitation includes “unit”, which is a generic placeholder for “means”, because “a control unit” is understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. For example, Wikipedia explains that a control unit is a component of a computer's central processing unit that directs the operation of the processor.
	Still further, the recitation of “a signal processing unit” as recited in claims 10 and 17 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, even though the recitation includes “unit”, which is a generic placeholder for “means”, because the signal processing unit as claimed is comprised by the control unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0288580 A1 to Ma et al. in view of US Pat. No. 5,012,582 to Bristol et al., US Pub. No. 2020/0162008 A1 to Jung et al, and JP 2014-57497 to Taniguchi, as further evidenced by WO 2017/017214 A1 to Lindberg.
Regarding claim 10, Ma discloses a power tool (see the Title and paragraph 21), comprising: 
a brushless motor 10 (see paragraph 38), comprising a stator and a rotor (see paragraph 38); 
a drive circuit (including switch circuit 70 and inverter circuit 50), configured to output a first drive signal to control the rotor of the brushless motor 10 to operate (see Fig. 3 and paragraph 45); 
a control unit 30, configured to drive the brushless motor 10 according to the first drive signal generated by the drive circuit (see Fig. 3 and paragraph 45); and 
a power supply 20, configured to supply power to the brushless motor 10, the drive circuit, and the control unit (see Fig. 3 and paragraphs 39 and 41); 
wherein the control unit 30 comprises a signal processing unit (see paragraphs 13 and 14; the control unit 30 comprises a signal processing unit because the control unit 30 receives signals from the position sensor 40 and performs control operations in response to those signals, which requires processing the signals in order to make the control decision), the signal process unit is configured to collect a position of the brushless motor 10 (from position sensor 40; see paragraphs 42 and 49-50) and output a second drive signal to the drive circuit after the position of the brushless motor 10 is processed by the signal processing unit (see paragraphs 13 and 14), and the drive circuit is configured to control the brushless motor 10 to output a current (see Fig. 3 and paragraph 51), so that the brushless motor 10 charges the power supply 20 with a charging current (see paragraph 51).
	Regarding claim 12, Ma discloses a diode 72, configured for feeding back a current of the brushless motor 10 to the power supply 20 via the diode 72 (see Fig. 3 and paragraph 51) 
	Regarding claim 13, Ma discloses a diode 72 and a switching device 71; wherein the switching device 71 is connected between the drive circuit and the power supply 20 (see Fig. 3), and configured to generate a switching signal in response to an operation of a user on the power tool (see Fig. 3 and paragraph 45; see also an embodiment of the power tool having the switching device 71 shown in Fig. 14); wherein the diode 72 is connected in parallel with the switching device 71 (see Fig. 3), and turned on in response to the switching device 71 being in a switch-off state (see paragraph 51), and in response to the diode being turned on, the current output by the brushless motor 10 is fed back to the power supply 20 by the drive circuit (see Fig. 3 and paragraph 51).
Regarding claim 17, Ma discloses a power tool (see the Title and paragraph 21), comprising:
a motor 10, comprising a stator and a rotor (see paragraph 38); 
a drive circuit (including switch circuit 70 and inverter circuit 50), configured to output a first drive signal to control the rotor of the brushless motor 10 to operate (see Fig. 3 and paragraph 45); 
a control unit 30, configured to drive the motor 10 according to the first drive signal generated by the drive circuit (see Fig. 3 and paragraph 45); and 
wherein the control unit 30 comprises a signal processing unit (see paragraphs 13 and 14; the control unit 30 comprises a signal processing unit because the control unit 30 receives signals from the position sensor 40 and performs control operations in response to those signals, which requires processing the signals in order to make the control decision), the signal process unit is configured to collect a position of the brushless motor 10 (from position sensor 40; see paragraphs 42 and 49-50) and output a second drive signal to the drive circuit after the position of the brushless motor 10 is processed by the signal processing unit (see paragraphs 13 and 14), and the drive circuit is configured to control the brushless motor 10 to output a current (see Fig. 3 and paragraph 51), so that the brushless motor 10 charges the power supply 20 with a charging current (see paragraph 51).
Regarding claim 18, Ma discloses a feedback circuit 70 (see Fig. 3), wherein the feedback circuit 70 is configured to feed back a current of the motor 10 to the power supply 20 of the power tool (see Fig. 3 and paragraph 51).
	Regarding claim 19, Ma discloses a diode 72, configured for feeding back a current of the motor 10 to the power supply 20 of the power tool via the diode 72 (see Fig. 3 and paragraph 51).
	Regarding claim 20, Ma discloses a unidirectional conductive element (i.e., diode 72); in response to the unidirectional conductive element being turned on, a current output by the motor 10 is fed back to the power supply 20 of the power tool through the unidirectional conductive element (see Fig. 3 and paragraph 51).
Ma fails to disclose: that the power tool is a circular saw; a motor shaft, configured to be driven by the rotor of the brushless motor; a saw blade shaft, configured for supporting a saw blade to perform a cutting operation on a workpiece; a transmission device, configured to connect the motor shaft to the saw blade shaft; that the signal processing unit collects a bus current and/or a phase current of the brushless motor; that the output current is sinusoidal; and that the charging current is less than or equal to 50 A, all as required by claim 10. Similarly, Ma fails to disclose: that the power tool is a circular saw; a transmission device, operatively coupled to the rotor, and configured to drive a saw blade of the circular saw so as to perform a cutting operation on a workpiece; that the signal processing unit collects a bus current and/or a phase current of the brushless motor; that the output current is sinusoidal; and that the charging current is less than or equal to 50 A, all as required by claim 17. 	
First regarding the circular saw and features thereof, Bristol teaches a power tool that is a circular saw 110 (see Figs. 5-7). The circular saw 110 includes a motor shaft 180 configured to be driven by a rotor of a motor (see Fig. 7 and col. 6, lines 26-34), a saw blade shaft 189 configured for supporting a saw blade 30 to perform a cutting operation on a workpiece (see Fig. 7 and col. 6, lines 26-34), a transmission device (including gears 187 and 188) configured to connect the motor shaft 189 to the saw blade shaft 180 (see Fig. 7), such that the transmission device is operatively coupled to the rotor and configured to drive the saw blade 30 (see Fig. 7). A circular saw is advantageous for performing cutting operations.
Therefore, in view of the fact that Ma discloses that a motor drive system for a power tool, it would have been obvious to one of ordinary skill in the art to configure the power tool of Ma as a circular saw having a motor shaft driven by the rotor of the motor of Ma, a saw blade shaft configured for supporting  a saw blade, and a transmission device that connects the motor shaft to the saw blade shaft to drive the saw blade in view of the teachings of Bristol. Ma’s teachings are applicable to power tools in general, and Bristol merely discloses a particular type of power tool with which the motor drive system of Ma is usable. This modification is advantageous because it provides the motor drive system of Ma with the ability to perform a cutting operation. Moreover, this modification is further obvious under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Ma and Bristol, in the aggregate, include each element claims as explained above. One of ordinary skill in the art could have combined the power motor drive system of Ma with the circular saw structures of Bristol by known methods since Ma discloses its system is usable in a generic power tool, and in combination each element would have performed the same function as it did separately (Ma’s system continues to control the battery and power supply for power tool powering purposes, whereas Bristol’s structures continue to transmit power output by a motor into a driving motion of a saw blade for cutting purposes). One of ordinary skill in the art would have recognized that the results of the combination were predictable because Ma’s system can be implemented in any power tool.
Second, regarding the signal processing unit collecting a bus current and/or a phase current of the brushless motor, Jung teaches a position sensor 220 for a motor 110 similar to the position sensor 40 of Ma. However, Jung teaches that its position sensor 220 collects a bus current and/or phase current of the motor 110 in order to determine the position of the motor 110 (see Jung at paragraph 46). It is known in the art, per the teachings of Lindberg at paragraph 55, that various types of sensors can be used to sense characteristics of a motor during operation, including Hall sensors (which are the type of motor sensor disclosed by Ma at paragraph 42), and also including current sensors as taught by Jung in order to determination motor speed or back EMF. Therefore, Lindberg provides evidence that one of ordinary skill in the art can select from among various types of sensors, including Hall sensors as taught by Ma or current sensors as taught by Jung, in order to determine the operating characteristics of a motor, including the motor speed.
Ma differs from the claimed invention in that its signal processing unit collects position data of the brushless motor from Hall sensors instead of collecting a bus current and/or a phase current of the brushless motor as required by claims 10 and 17. However, Jung teaches providing a phase current as input data to determine the position of a motor (see Jung at paragraph 46). One of ordinary skill in the art could have substituted the current sensors of Jung (along with voltage sensors, if necessary) for the position detecting Hall sensors of Ma, and the results of this substitution would have been predictable because (1) both Ma and Jung teach sensor types for determining a motor’s position and (2) Lindberg explicitly teaches that one of ordinary skill in the art can select from sensors including Hall sensors or current sensors to detect operating characteristics of a motor.   
Finally, Taniguchi, which is in the field of endeavor of motor control systems, and which is also pertinent to the problem of power regeneration from a brushless electric motor, discloses controlling a brushless motor to output a sinusoidal current (see the paragraph at page 3 beginning ‘Therefore, even during regeneration’), where the charging current is limited to a value that is safe for the brushless motor (see page 3 at the paragraphs beginning ‘Here, in the brushless DC motor control’ and   ‘Therefore, even during regeneration’). Taniguchi teaches that controlling the motor to output a sinusoidal current is advantageous for a variety of reasons, including that the influence of demagnetization on the motor can be reduced, restrictions on motor material and structure are reduced, motor cost is reduced, and efficiency is improved (see page 3 at the paragraph beginning ‘Therefore, even during regeneration’).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the drive circuit of Ma to control the brushless moto to output a sinusoidal current in view of the teachings of Taniguchi. This modification is advantageous in order to reduce the influence of demagnetization on the motor, reduce restrictions on motor material and structure, reduce motor cost, and improve efficiency. Moreover, since Taniguchi seeks to limit peak regenerative current in the motor, it would have been obvious to one of ordinary skill in the art to limit the current to be less than or equal to 50 A. The peak permissible charging current depends on the materials and structure of the motor (see Taniguchi at page 3 at the paragraph beginning ‘Therefore, even during regeneration’), and therefore the particular permitted peak value is a factor of motor materials and structure. Moreover, Taniguchi provides a motivation for limiting the output current of the motor, and therefore the selection of the particular ‘peak’ current as being 50 A or less would have been an obvious matter of design choice to a person of ordinary skill in the art because discovering an optimum ‘peak’ current would have been a mere design consideration based on the particular motor in use. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s) in view of Taniguchi’s teachings to limit the peak power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724